DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 27-28, 30-38, and 40, 42-44 re rejected under 35 U.S.C. 103 as being unpatentable over Nampei et al (US 2018/0290682) further in view of Kim et al (US 20180056794 A1)
	Regarding claim 21, Nampei teaches a control system for a vehicle motor (see para 0003) that includes a plurality of field coils (see stator coils para 0009,0044-0046), the control system including a controller configured to operate the vehicle motor to compensate (see para 0008-0010 and 0081) for a failure of one or more of the plurality of field coils  (see para 0009), the control system (30, 100 para 0007, 0043) comprising: a memory device configured to store an operating parameter (Torque, Torque sensor para 0007); and a controller configured to increase, according to the operating parameter, a power input to one or more individual field coils of a plurality of field coils of a motor to compensate for a failure of one or more of the plurality of field coils (Torque, Torque sensor para 0006-0008, 0081);, the plurality of field coils being configured to generate a torque on a rotor of the motor, the motor being supported by a housing (20 fig.1 para 0003, Vehicle motors are known to be under the housing of vehicle body).
	Nampei doesn’t expressly teach configured to propel the housing.	In an analogous art Kim teaches and configured to propel the housing (see 130, 140 para 0075)
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Nampei in the invention of Kim to compensate the motor in case of coil failure.  
	Regarding claim 37, Nampei teaches method of operating a motor of a vehicle (see para 0003), the method comprising: supporting a motor by a housing (20 fig.1 para 0003, Vehicle motors are known to be under the housing of vehicle body).; providing power input to individual field coils of a plurality of field coils of a motor to generate a torque on a rotor of the motor (see stator coils para 0009,0044-0046)and increasing the power input provided to one or more of the individual field coils of the plurality of field coils to compensate for a failure of one or more of the plurality of field coils (Compensation Torque, Torque sensor para 0006-0008, 0081).
	Nampei doesn’t expressly teach propelling the housing by the motor.
	In an analogous art Kim teaches and propelling the housing by the motor (see 130, 140 para 0075)
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Nampei in the invention of Kim to compensate the motor in case of coil failure.  
	Regarding claim 22, Combination of Nampei and Kim teaches invention set forth above, Kim further teaches wherein the controller is configured to vary a pitch of a propeller supported by the housing to compensate for the failure of the one or more of the plurality of field coils (see 130, 140  para 0075)
	Regarding claim 23, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches wherein he controller is configured to vary a rotation rate of the motor to compensate for the failure of the one or more of the plurality of field coils (Compensation Torque, Torque sensor para 0006-0008, 0081).
	Regarding claim 27, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches wherein further comprising a sensor configured to detect the failure of the one or more of the plurality of field coils (Torque sensor para 0006-0008).
	Regarding claim 28, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches wherein the sensor is configured to detect the failure of the one or more of the plurality of field coils from a temperature, a voltage, an electrical current, or a magnetic field measured by the sensor (para 0006-0008).
	Regarding claim 30, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches wherein the controller is configured set the operating parameter responsive to an output from the sensor (Torque sensor para 0006-0008).
	Regarding claim 31, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches, wherein the controller is configured to increase the power input by increasing an electrical current provided to the one or more individual field coils to compensate for the failure of at least two of the plurality of field coils (Compensation Torque, Torque sensor para 0006-0008, 0081).
	Regarding claim 32, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches, wherein the controller is configured increase the power input during each modulation cycle for the motor (para 0006-0008, 0081).
	Regarding claim 33, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches, wherein the controller is configured to maintain a power output of the motor above a threshold despite the failure of the one or more of the plurality of field coils (30, para 0007, 0043).
	Regarding claim 34, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches, wherein the operating parameter is indicative of which of the one or more of the plurality of field coils have failed (Torque sensor para 0006-0008, 0081).
	Regarding claim 35, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches, wherein the motor is an electric motor (20, para 0007, 0043).
	Regarding claim 36, combination of Nampei and Kim teaches invention set forth above, Kim further teaches, wherein the housing is configured to fly (see 130, 140 para 0075)
	Regarding claim 38, combination of Nampei and Kim teaches invention set forth above, Kim further teaches, further comprising varying a pitch of a propeller supported by the housing to compensate for the failure of the one or more of the plurality of field coils (see 130, 140 para 0075)
	Regarding claim 40, combination of Nampei and Kim teaches invention set forth above, Kim further teaches, wherein said propelling causes the housing to fly (see 130, 140 para 0075).
	Regarding claim 42, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches, further comprising detecting, by a sensor, the failure of the one or more of the plurality of field coils  (Torque sensor para 0006-0008, 0081).
	Regarding claim 43, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches, wherein said increasing comprises increasing the power input provided to the one or more of the individual field coils of the plurality of field coils so that a power output of the motor is maintained above a threshold despite the failure of the one or more of the plurality of field coils (para 0006-0008, 0081).
	Regarding claim 44, combination of Nampei and Kim teaches invention set forth above, Nampei further teaches, wherein said increasing comprises increasing the power input according to an operating parameter that indicates which of the one or more of the pluralities of field coils failed (para 0006-0008, 0081).
Allowable Subject Matter
Claims 24-26, 29, 39 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
	Regarding claim 24, combination of Nampei and Kim teaches invention set forth above, combination doesn’t expressly teach  wherein  the controller is configured to: prior to a failure of a first field coil of the plurality of field coils, provide an electrical current one time to all of the plurality of field coils in an order prior to providing the electrical current another time to any of the plurality of field coils, and subsequent to the failure of the first field coil, no longer provide the electrical current to the first field coil.
	Hence claim 24 will be deemed allowable if written in independent form.
	Claims 25-26 depend on claim 24, Hence claims 25-26 will also be deemed allowable if written in independent form. 
	Regarding claim 29, combination of Nampei and Kim teaches invention set forth above, combination doesn’t expressly teach wherein the controller is configured to no longer provide an electrical current to a first field coil of the plurality of field coils in response to detecting the failure of the first field coil.
	Regarding claim 39, combination of Nampei and Kim teaches invention set forth above, combination doesn’t expressly teach, further comprising varying a rotation rate of the motor supported by the housing to compensate for the failure of the one or more of the plurality of field coils.
	Hence claim 39 will be deemed allowable if written in independent form.
	Regarding claim 41, combination of Nampei and Kim teaches invention set forth above, combination doesn’t expressly teach wherein said increasing comprises, subsequent to the failure of a first field coil of the plurality of field coils, increasing an electrical current provided to at least two of the plurality of field coils to compensate for the failure of the first field coil.
	Hence claim 41 will be deemed allowable if written in independent form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836